         Case 3:19-cv-00363-BD Document 14 Filed 12/02/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

LISA YOUNG                                                         PLAINTIFF

V.                           CASE NO. 3:19-CV-363-BD

SOCIAL SECURITY ADMINISTRATION                                   DEFENDANT

                                   JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice. Judgment is

entered for the Defendant.

      DATED this 2nd day of December, 2020.


                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE
